        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        ------------X
        JAVIER BONILLA,

                              Petitioner,                       07CR0097
                                                                16CV3269
               V.

                                                                MEMORANDUM
                                                                AND ORDER

        UNITED STATES OF AMERICA,

                              Respondent.
        ------------X
        APPEARANCES

        FEDERAL DEFENDERS OF NEW YORK, INC.
        1 Pierrepont Plaza, 16th Floor
        Brooklyn, N.Y.11201
        (212) 417-8739
        By: Jan A. Rostal
        Attorney for Javier Bonilla

        RICHARD P. DONOGHUE
        United States Attorney
        Eastern District of New York
        271 Cadman Plaza East
        Brooklyn, NY 11201
        By: Andrew Wang


        JOHNSON, Senior District Judge:

               Petitioner Javier Bonilla ("Bonilla") moves pursuant to 28 U.S.C. §

        2255 to vacate his conviction under 18 U.S.C. § 924(c)(l)(A)(ii) in light of the


                                               1

p.049
V
    Supreme Court's decision in United States v. Davis, 139 S. Ct. 2319 (2019). For

    the following reasons, Bonilla' s motion is GRANTED.

    Background

        On February 27, 2009, Bonilla pied guilty to two counts of a nine-count

    superseding indictment. Bonilla received a 120-month sentence for

    attempted murder in-aid-of racketeering and a 60-month sentence for using

    and carrying a firearm during and in relation to a crime of violence in

    violation of 18 U.S.C. § 924(c)(l)(A)(ii), to run consecutively. (Dkt. No. 185.)

        The "crime of violence" upon which Bonilla's 924(c) conviction is
V   predicated is Count 19 of the superseding indictment, which charged him

    with conspiracy to commit murder in-aid-of racketeering in violation of 18

    U.S.C. § 1959(a)(5). (Dkt. No. 98.) Bonilla argues that conspiracy to commit

    murder in-aid-of racketeering is no longer a "crime of violence" following

    Davis, and therefore the 924(c) conviction cannot stand.

    Discussion

        Section 924(c)(3) defines a "crime of violence" as a felony that:

        (A) has as an element the use, attempted use, or threatened use of
            physical force against the person or property of another, or

        (B) that by its nature, involves a substantial risk that physical force
            against the person or property of another may be used in the
            course of committing the offense.


                                           2
V

    18 U.S.C. § 924(c)(3).

           In Davis, the Supreme Court ruled that subsection (B) was

    unconstitutionally vague.139 S. Ct. at 2336. As a result, to qualify as a crime

    of violence under § 924(c), a crime must have "as an element the use,

    attempted use, or threatened use of physical force." 18 U.S.C. § 924(c)(3)(A)

    ("the Elements Clause"). Bonilla argues that § 1959(a)(5) conspiracy does not

    satisfy the Elements Clause because a conviction under the statute only

    requires,    "that       the   defendant   (1)   agreed   with     others    to

    commit...murder ... and (2) entered into that agreement 'for the purpose of
V   gaining entrance to or maintaining or increasing position in an enterprise

    engaged in racketeering activity,"' or "as consideration for the payment or

    promise of 'anything of pecuniary value' from a racketeering enterprise."

    Dkt. No. 312, at 2 (quoting United States v. Basciano, 599 F.3d 184, 198-99 &

    n.12 (2d Cir. 2010) (quoting§ 1959(a)).

           The Government does not challenge this position, but rather argues

    that Bonilla expressly waived his right to appeal as a condition of his plea

    agreement. Bonilla's plea agreement states, in relevant part:

          The defendant agrees not to file an appeal or otherwise
          challenge by petition pursuant to 28 U.S.C. § 2255 or any other
          provision the conviction or sentences in the event that the
          Court imposes a term of imprisonment of 212 months or below.


                                           3
V

    (0kt. No. 315-2.) This waiver was triggered when Bonilla was sentenced by

    this Court to a total of 180 months. (0kt. No. 315-3.) In exchange for Bonilla's

    plea, the Government agreed to drop seven pending criminal charges that

    the Government argues "could have resulted in at least 60 additional years

    of imprisonment." (0kt. No. 315.)

           A. Waiver of Appealability

           "It is by now well established that a knowing and voluntary waiver of

    the right to appeal is generally enforceable." United States v. Hernandez, 242

    F.3d 110, 113 (2d Cir. 2001).     "[E]xceptions to the presumption of the
V   enforceability of a waiver ... occupy a very circumscribed area of our

    jurisprudence." United States v. Gomez-Perez, 215 F.3d 315,318 (2d Cir. 2000).

    The Second Circuit has found a defendant may have a valid claim that a

    waiver is unenforceable:

           [ (1)] when the waiver was not made knowingly, voluntarily,
           and competently, [ (2)] when the sentence was imposed based
           on constitutionally impermissible factors, such as ethnic, racial
           or other prohibited biases, [ (3) ] when the government
           breached the plea agreement, or [ (4) ] when the sentencing
           court failed to enunciate any rationale for the defendant's
           sentence, thus amount[ing] to an abdication of judicial
           responsibility subject to mandamus.

    Sanford v. United States, 841 F.3d 578, 580 (2d Cir. 2016). Bonilla argues that,

    "[h]is plea could not have been knowing and voluntary at the time it was
V
                                           4
V

            taken as the Supreme Court had not yet struck the residual clause of § 924(c)

            as unconstitutional and void ab initio" and that his sentence is based on

            constitutionally impermissible factors-Le.         a conviction under an

            unconstitutional statute. (0kt. No. 318.) The Government responds that

            waivers are generally enforceable "even though the grounds for the appeal

            arose after the plea agreement was entered into." Garcia-Santos v. United

            States, 273 F.3d 506,509 (2d Cir. 2001).

                   In Sanford, the Second Circuit considered and rejected a similar

            argument to the one Bonilla is making now. 841 F.3d at 580. In that case,
V           Sanford challenged the constitutionality of his sentence in light of Johnson v.

            United States, 135 S. Ct. 2551 (2015). Sanford argued that his collateral attack

            waiver was unenforceable because the Supreme Court struck down the

            residual clause in U.S.S.G. § 4B1.2(a)(2) as unconstitutional. Sanford at 579. In

            rejecting this argument, the Sanford court stated that, "a defendant's inability

            to foresee a change in the law does not supply a basis for failing to enforce

            an appeal waiver. On the contrary, the possibility of a favorable change in

            the law after a plea is simply one of the risks that accompanies pleas and plea

            agreements." Id. at 580 (quoting United States v. Morgan, 406 F.3d 135, 137 (2d

            Cir. 2005).



                                                   5

    P-049
V

                   "However, this case differs from Morgan, Sanford, and the recent

            Second Circuit decisions cited in Sanford in a key respect. In each of those

            cases, the petitioner challenged his sentence. Here, by contrast, [Bonilla]

            challenges the basis of his conviction under 18 U.S.C § 924(c)(1)(A)." Leyones

            v. United States, 2018 WL 1033245 (E.D.N.Y. Feb. 22, 2018) (emphasis in

            orginial). The Second Circuit has yet to decide whether a waiver of

            appealability is enforceable in Bonilla' s circumstances, however, several

            recent opinions in other Circuits seem to support his position. See, In Re:

            Wissam T. Hammoud, 19-12458-G (11th Cir. 2019) (allowing a defendant that
V           signed an appeal waiver to challenge his sentence under 28 U.S.C. § 2255

            based on the Supreme Court's ruling in Davis); United States v. Cornette, No.

            18-6041 (4th Cir. 2019) (reversing the lower court and allowing defendant to

            challenge his sentence despite an appeal waiver based on the Supreme

            Court's ruling in Johnson); United States v. Torres, 828 F.3d 1113 (9th Cir. 2016)

            (reversing the lower court and allowing the defendant to challenge his

            sentence despite an appeal waiver based on the Supreme Court's ruling in

            Johnson). This Court now finds that Bonilla's waiver of appealability is not

            enforceable in his specific circumstances.

                   As an initial matter, it seems plain to this Court that "taken together,

            the Supreme Court's holdings in Davis and Welch 'necessarily dictate' that
V
                                                    6

    P-049
            Davis has been made" retroactively applicable to criminal cases that became
                            II




            final before Davis was announced." Hammoud, No. 19-12458 at 8 (citing Tyler

            v. Cain, 533 U.S. 656). Thus, if Bonilla is correct on the merits, he stands

            convicted under a statute that is unconstitutionally vague as ruled by the

            Supreme Court in an opinion with retroactive application. In such

            circumstances, the procedural arguments offered by the Government cannot

            justify his incarceration for that Count.

                   "A violation of a fundamental right warrants voiding an appeal

            waiver." United States v. Riggi, 649 F.3d 143, 147 (2d Cir. 2010). Determining
V           whether a violation is serious enough to overcome the presumption of
                                                             II
            enforceability requires the court to consider the nature of the right at issue

            and whether the sentence 'was reached in a manner that the plea agreement

            did not anticipate. 111 Id. at 148 (quoting United States v. Liriano-Blanco, 510 F.3d
                                     11
            168, 175 (2d Cir. 2007). [I]t is difficult to imagine a right more fundamental

            than the due process right implicated when' a new rule changes the scope of

            the underlying criminal proscription ... [such that] 'a defendant stands

            convicted of an act that the law does not make criminal. 111 Leyones at 3

            (quoting Welch v. United States, 136 S. Ct. 1257, 1266 (2016)). Of course, a

            defendant can waive constitutional and statutory rights, "[h]owever, there

            are certain rights a defendant may be deemed incapable of waiving ... that
                                                     7

    P-049
            [have] an overriding impact on public interests, as such a waiver may

            irreparably discredit the federal courts." Riggi, 649 F.3d at 148 (internal

            quotations and citations omitted).

                   Bonilla' s due process right to challenge his conviction under a statute

            that the Supreme Court has retroactively declared unconstitutional is such a

            right. See Bousley v. U.S., 523 U.S. 614 (1998) ("Petitioner's conviction and

            punishment on the§ 924(c) charge 'are for an act that the law does not make

            criminal. There can be no room for doubt that such a circumstance

            'inherently results in a complete miscarriage of justice' and 'present[s]

            exceptional circumstances' that justify collateral relief under [28 U.S.C.] §

            2255."' (quoting Davis v. United States, 417 U.S. 333, 346-347 (1974)) (brackets

            in original); United States v Addonizio, 442 U.S. 178 (1979) ("To have refused

            to vacate his sentence would surely have been a "complete miscarriage of

            justice," since the conviction and sentence were no longer lawful.") (quoting

            Hill v. United States, 368 U.S. 424,428 (1962)). To block Bonilla from asserting

            this claim on purely procedural grounds would "irreparably discredit the

            federal courts" in the opinion of this Court. While the Government's interest

            in the finality of criminal cases is not insignificant, "where the conviction... is

            not authorized by substantive law, then finality interests are at their

V
                                                    8

    p.049
            weakest." Welch v. U.S., 136 S. Ct. 1257 (2016). Accordingly, Bonilla's waiver

            of appealability is not enforceable in the instant challenge.

                   B. Merits of the Petition

                   The Court now turns to the merits of Bonilla' s claim. In determining

            whether a crime "has as an element the use, attempted use, or threatened use

            of physical force," this Court must apply the" categorical approach." United

            States v. Hendricks, 921 F.3d 320, 327 (2d Cir. 2019). In doing so, the Court,

            "do[es] not consider the particular facts of the underlying crime" but rather

            asks "whether the minimum criminal conduct necessary for conviction
V           under a particular statute necessarily involves violence." (Id.) Because

            conspiracy under§ 1959(a)(5) only requires that an agreement be made to

            commit murder in furtherance of racketeering, it does not have "as an

            element the use, attempted use, or threatened use of physical force." 18

            U.S.C. § 924(c)(3)(A). Accordingly, conspiracy to commit murder in-aid-of

            racketeering in violation of 18 U.S.C. § 1959(a)(5) is not categorically a crime

            of violence following Davis and therefore cannot support a conviction under

            § 924(c). See United States v. Barret, 937 F.3d 126 (2d Cir. 2019) (finding that

            conspiracy to commit Hobbs Act Robbery was not categorically a crime of

            violence).

V
                                                   9

    P-049
        Conclusion

              For the foregoing reasons, the petition is GRANTED. Bonilla's

        conviction under 18 U.S.C.   §   924(c)(l)(A)(ii) is vacated and his sentence of

        incarceration is amended to time served. All other aspects of his sentence

        remain unchanged.


                                                        s/ Sterling Johnson, Jr.
        Dated: January 29, 2020
              Brooklyn, New York




                                               10

P-049
